DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/18/2021 wherein claims 1 and 8 have been amended and claims 4 and 9 have been cancelled.
Claims 1, 5, 6, 8, 10-18 and 20-22 are presented for examination on the merits. The following rejections are made.

Response to 1.132 Declaration
The declaration under 37 CFR 1.132 filed 11/18/2021 is insufficient to overcome the rejection of claims 1, 5, 6, 8, 10-18 and 20-22 based upon 103 over Teboul (US 2015/0174051) in view of Zheng et al. (US 2008/030568) as set forth in the last Office action.
The MQ silicon resin of trimethylsiloxysilicate type of Belsil TMS803 is not an elastomer and does not qualify as an elastomeric material within the meaning of Zheng. Moreover, the instant invention has found that the combination of silicone-polyurethane polymer (Silmer UR-50-50) and Belsil TMS803 provides improved stability to the make-up composition relative to a composition comprising a silicone gum similar to the one used by Zheng. 
The Examiner is not persuaded. 
First, the requirement that the resin material be an elastomer (or not be an elastomer) is not in the claims. Thus, this property is not being evaluated on the merits. However, regarding the issue raised by Applicant, Zheng is relied for using a functionalized polyorganosiloxane having the formula of 
    PNG
    media_image1.png
    84
    312
    media_image1.png
    Greyscale
 (see [0052]) wherein n is an integer from 0-5,000, more preferably from 1-200 (see [0050]) wherein the polyorganosiloxane 
    PNG
    media_image2.png
    97
    296
    media_image2.png
    Greyscale
(see [0055]) (methylene dicyclohexyl diisocyanate) which facilitates the linkage between the polyurethane and hydroxyl functionalized polyorganosiloxane (see [0061]). Zheng teaches that this polyorganosiloxane is useful in the cosmetic composition because it imparts improved transfer resistance and long wear properties to the resulting formulation (see [0007]). As evidence of such a benefit, Applicant is directed to Examples 4, 6 and 10 of Zheng (see Tables 10 and 11). Example 4 provides a composition free from the functionalized polyorganosiloxane (Example 4) which exhibits worse transfer resistance compared to a composition that includes it (Examples 6 and 10). Thus, it would have been obvious to include this polyorganosiloxane in the cosmetic composition of Teboul with a reasonable expectation for success in achieving similar properties. 
As to the finding that the combination of silicone-polyurethane polymer (Silmer UR-50-50) and silicon resin (Belsil TMS803) provides improved stability to the make-up composition relative to a composition comprising a silicone gum similar to the one used by Zheng this is also not persuasive. As noted above, the modification of Teboul with Zheng would result in a composition having improved transfer resistance which is broadly speaking improved stability.  It is noted that [0010] of the instant specification states, “… the applicant should be given credit for observing that it is possible to formulate compositions having improved properties of stability and resistance to rubbing by associating a specific silicone-polyurethane polymer with a silicone resin, wherein said silicone-polyurethane polymer can be used in a concentration sufficiently low 


Response to Applicants’ Arguments
Applicants arguments filed 11/18/2021 regarding the rejection of claims 1, 5, 6, 8, 10-18 and 20-22 made by the Examiner under 35 USC 103 over Teboul (US 2015/0174051) in view of Zheng et al. (US 2008/030568) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/18/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  the declaration filed 11/18/2021 provides evidence that the claimed invention is not obvious over Teboul and Zheng.  
In response to A, the Examiner directs Applicant to the response to the declaration above under paragraphs 3-7.





Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 10-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teboul (US 2015/0174051; of record) in view of Zheng et al. (US 2008/0305068; of record).
Teboul is directed to a two coat process for dying keratin fibers comprising a first composition i) comprising at least one hydrophobic film-forming polymer, at least one volatile solvent and at least one pigment and at least a second coat of a composition ii) comprising at least one hydrophobic film-forming polymer, a volatile solvent and pigment wherein the pigments of composition i) and ii) are different (see abstract) (see instant claims 16 and 18).
Exemplified hydrophobic film-forming polymers include polysilicone/polyurethane silicones (see [0146] and [0200]). In addition to these polysilicone/polyurethane silicone compounds, Teboul teaches grafted silicone compounds which is a polymer comprising a poysiloxane having a portion constituted of a non-silicone organic chain, wherein the grafted chain may be that of polyurethane (see [[0131] and [0133]) (see instant claim 1).  These 
    PNG
    media_image3.png
    25
    241
    media_image3.png
    Greyscale
wherein x and y are integers between 50 and 100 (see [0100]) (see instant claim 1). Mixtures of two or more hydrophobic polymers may be combined in a composition (e.g. polyurethane silicone and MQ silicone resin) in order to achieve a desired property are contemplated (see [0202]). 
With respect to instant claim 22, given that the MQ resin of the art is chemically the same as that of the claims, it would be expected to possess the same properties, e.g. soluble in hot silicone solvents. It is pointed out that [0090] states that silicone resins are generally soluble in silicone oils. 
The film-forming polymer is to be present in an amount of between 0.1-40% by weight (see [0205]). Thus, given that Teboul suggests compositions comprising at least one film-forming polymer, it would have been obvious to identify both of the MQ silicone resin and polyurethane silicone polymers and include both of them into a final composition with a reasonable expectation for success in achieving a cosmetic composition capable of dying keratin fibers.  Combining prior art elements according to known methods to yield predictable results is indicia of obviousness. See MPEP 2143(I)(A).  With respect to the amount of each, it would have been within the abilities of an ordinarily skilled artisan to work within the framework to identify concentrations suitable for inclusion into the cosmetic composition given that the range of film-forming polymer fully encompasses that being claimed. If such an undertaking identified 8-16% of the polyurethane silicone and from 1-20% by weight of the resin, then this would have been a product of ordinary skill in the art rather than one of innovation, absent evidence to the contrary.
Exemplified volatile solvents include hydrocarbon-based oils having between 8-16 carbon atoms (see [0047] and [0252]) (see instant claims 11 and 12).
The compositions may include waxy components such as polyethylene (see [0318]) (see instant claims 13 and 14), thickeners such as clays (see [0360]-[0368]) (clays are identified as gels rather than thickeners by the instant claims) (see instant claims 13 and 14) and pigments such as nacres (see [0272]) (see instant claim 15).
Teboul fails to teach their silicone-polyurethane polymer as being the product of a reaction of a polyorganosiloxane functionalized by hydroxyl groups with a diisocyante compound wherein the polyorganosiloxane has the formula: 
    PNG
    media_image1.png
    84
    312
    media_image1.png
    Greyscale
.
Zheng provides long wearing, transfer resistant cosmetic compositions (e.g. lipsticks, mascaras) comprising at least one silicone polyurethane polymer made from a hydroxyl functionalized polyorganosiloxane having the formula of 
    PNG
    media_image1.png
    84
    312
    media_image1.png
    Greyscale
 (see [0052]) wherein n is an integer from 0-5,000, more preferably from 1-200 (see [0050]) (see instant claims 1 and 20) wherein the polyorganosiloxane is to be functionalized with a diisocyanate compound (see [0046]) (see instant claim 1) wherein the diisocyanate is of the form O=C=N-R1-C=C=O wherein R1 is that 
    PNG
    media_image2.png
    97
    296
    media_image2.png
    Greyscale
(see [0055]) (methylene dicyclohexyl diisocyanate) (see instant claims 1 and 5) so as to facilitate the linkage between the polyurethane and hydroxyl functionalized polyorganosiloxane (see [0061]). Zheng teaches that the polyurethane silicone polymer provides cosmetic compositions improved transfer resistance and long wear properties (see [0007]). Thus, it would have been obvious to use the polyurethane silicone polymer of Zheng in the cosmetic composition of Teboul with a reasonable expectation for success in imparting improved transfer resistance and long wear properties. Using a known technique to improve similar products in the same way is indicia of obviousness. See MPEP 2143(I)(D)
Example 3 and 6 provide cosmetic compositions which include the polyoragnosilxane polyurethane in an amount of 18% and 12%, respectively (see Table 5) (see instant claims 6 and 21). Zheng teaches that the cosmetic composition may comprise various fillers and additional components such as silicone resin microbeads (see [0092]) (see instant claim 1), bentone (clay) gelling agents (see Example 1) (see instant claims 13 and 14), polyethylene powder (see instant claims 13 and 14) (wax, as defined by instant claims), in addition to vehicles such as hydrocarbon oils (which may be volatile or non-volatile) and may be selected from isododecane (12 carbons) and isodecane (10 carbons) (see [0087]) (see instant claims 11 and 12).
Methods for applying the cosmetic compositions comprising the silicone polyurethane polymer and resin are contemplated (see [0026]). In particular, Example 1 provides a lip gloss composition wherein the composition is applied as a base coat composition under a clear or tinted top coat (see [0104]) (see instant claim 17 and 18).  These layers are seen as incompatible.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KYLE A PURDY/Primary Examiner, Art Unit 1611